47 F.3d 1183
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Richard C. PRICE, Appellant,v.Dale R. SYMSEK and Nancy P. REGELIN, Appellee.
No. 95-1064.
United States Court of Appeals, Federal Circuit.
Jan. 18, 1995.

1
William F. Riesmeyer, III, Gary R. Stadelman, USX Corp., Pittsburgh, PA, for appellee.


2
Lynn J. Alstadt, Michael L. Dever, Buchanan Ingersoll, P.C., Pittsburgh, PA., for appellant Richard C. Price.


3
DISMISSED.

STIPULATION OF DISMISSAL WITHOUT PREJUDICE

4
Pursuant to Fed.R.App.P. 26, the Parties hereby stipulate that they are actively pursuing a settlement of the case.  Pursuant to those settlement negotiations, the parties hereto stipulate to dismiss this appeal pending settlement and negotiations, with the Appellant Richard C. Price reserving the right to reinstate the appeal on notice to the Clerk that the settlement negotiations have failed.


5
The stipulated agreement is so ordered.